Citation Nr: 1341185	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  12-15 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for left patellofemoral syndrome.

2.  Entitlement to an initial compensable rating for right patellofemoral syndrome.


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 through July 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


This appeal was processed using the Virtual VA paperless claims processing system.   Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.   VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary to determine whether compensable initial ratings are warranted for the Veteran's left and right knee disabilities.

The Veteran called a VA medical center on September 26, 2011 with a complaint of acute knee pain.  At that time, he indicated his pain had worsened.  The provider who took the call scheduled a follow-up appointment for October 2011 with the Veteran's primary care provider, but the Veteran canceled the appointment, indicating he would be out of the country at that time.  In his notice of disagreement, dated September 27, 2011, the Veteran stated that his knees throbbed on certain days, while walking or without any physical activity.  During his April 2011 pre-discharge examination, the Veteran had only reported flare-ups with physical activity, and reported no difficulty with walking or standing.  As the Veteran is now reporting new symptoms, including pain with walking and without any physical activity, the Board finds that an additional VA examination is needed in order to fully and fairly evaluate the Veteran's claim.

On remand, the Veteran should also be given the opportunity to identify any providers who have treated him for his knee disabilities since September 2011.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any providers who have treated him for his knee disabilities since September 2011.  After securing any necessary authorization, request any relevant records identified.  In addition, obtain all relevant VA treatment records for the Veteran dating since April 2012.  If any requested records are not available, the claims file should be annotated as such and the Veteran notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination to determine the severity of his service-connected left and right patellofemoral syndrome.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.

3.  After completing the requested actions, and any additional action deemed warranted, the RO should readjudicate the claim on appeal.  If the benefits sought 
on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

